DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0008096) in view of Lert et al. (US 2019/0307077) and Maxik et al. (US 2015/0084524).
Regarding Claim 1, Lee teaches a grow pod system comprising a lighting device (light sources 28); and a controller (control system 26) comprising one or more processors (“The control system 16, 26, comprising of a controller processor, controller driver, application processor, and database,” Paragraph [0045]); one or more memory modules (memory element 34); and operating the lighting device based on the recipes for each of the compartments (“The control system 16, 26… codes the data 12, 22 to actuate any one of, or combination of, a light control 28a for adjusting spectral ratio, light intensity, and, or light beam pattern 26a” Paragraph [0045]).
Lee fails to teach a plurality of compartments; a plurality of lighting devices corresponding to the plurality of compartments; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to: identify plants in the plurality of compartments; retrieve recipes for each of the compartments based on the identified plants.
However, Lert teaches a plurality of compartments (“a vertical farming system comprising a storage structure having racks of storage shelves for housing plant-carrying containers” Paragraph [0012]); a plurality of lighting devices corresponding to the plurality of compartments (LED lights 142; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow pod of Lee with the plurality of compartments and plurality of lighting devices as taught by Lert, in order to individually control the environment of different species of plants, and promote efficient growth. 
Additionally, Maxik teaches machine readable instructions stored in the one or more memory modules (memory 122) that, when executed by the one or more processors, cause the controller (controller 120) to: identify plants in the plurality of compartments (“the lighting system 100 may further comprise image recognition software. The image recognition software may be configured to identify a species or variety of the agricultural product 140 from the image captured thereof.” Paragraph [0047]); retrieve recipes for each of the compartments based on the identified plants (“the input received by the controller 120 may further include an indication as to which characteristic of the agricultural product 140 is sought to be controlled. The controller 120 may be configured to determine the circadian rhythm of the indicated species” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the recipes of Lee with the image recognition associated with recipes as taught by Maxik, in order to increase the efficiency of recipe retrieval and promote a healthy environment for the plant to grow in.
Regarding Claim 2, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 1. Lee further teaches the personal grow pod system, further comprising a nutrient tank (fertilization unit 113) and a water tank (water unit 114), wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: mix water from the water tank and nutrients from the nutrient tank to prepare nutrient solution based on the recipes (“The control system 112 and, or the facilities resource management system may be coupled to a fertilizing unit 113, watering unit 114, and, or a gas unit, wherein input from the control system 112 and, or the facilities resource management system activate any one of a feed, water, and, or gas from the fertilizing unit 113, watering unit 114” Paragraph [0073]; Figures 11 and 12); and provide the nutrient solution to one or more of the plurality of compartments (Figure 11).
Regarding Claim 3, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 2.
Lee fails to teach the personal grow pod system, further comprising a robot arm configured to supply the nutrient solution to each of the plurality of compartments.
However, Lert teaches the personal grow pod system, further comprising a robot arm configured to supply the nutrient solution to each of the plurality of compartments (“care may be provided for the plant, including water and/or other nutrients, and data may be gathered on the plant. This may be done by an owner of the plant, or by an automated service robot” Paragraph [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nutrient solution of Lee with the robotic arm of Lert, in order to increase the efficiency of nutrient delivery and promote a healthy environment for the plant to grow in.
Regarding Claim 4, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 1. Lee further teaches the personal grow pod system, wherein the plurality of compartments include a plurality of base plates configured to move vertically (“a platform may be mechanically or physically be raised or lowered” Paragraph [0072]; Figure 10).
Regarding Claim 5, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 4. Lee further teaches the personal grow pod system, further comprising a plurality of actuators configured to move the plurality of base plates, respectively (“mechanical, pneumatic, or hydraulic system to raise or lower the platform to adjust foliage height relative to lights” caption in Figure 10).
Regarding Claim 6, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 5. Lee further teaches the personal grow pod system, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: operate the plurality of actuators based on the recipes (Figure 17 Automated RecipeGrow system; Figure 10 height adjustment processor).
Regarding Claim 7, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 6. Lee further teaches the personal grow pod system, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: operate the plurality of actuators based on information about the identified plants in the plurality of compartments (Figure 17 Automated RecipeGrow system; Figure 10 height adjustment processor).
Regarding Claim 8, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 6. Lee further teaches the personal grow pod system, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: instruct the plurality of actuators to adjust the plurality of base plates (platform base) further based on a distance between each of the plurality of lighting devices and a top of each of the plants in each of the plurality of compartments (Figure 10; “Furthermore, the input from any one of the control system 112 and, or facilities resource management system is processed from a sensor input from any one of a sensor 111 disposed on a bottom surface of an LED light source 117 and, or disposed within a foliage container unit 115; and wherein the sensor is configured to detect raw input related to any one of a foliage proximity” Paragraph [0073]).
Regarding Claim 9, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 1. 
Lee fails to teach the personal grow pod system, further comprising: one or more imaging sensors configured to capture images of the plants in the plurality of compartments.
However, Maxik teaches the personal grow pod system, further comprising: one or more imaging sensors configured to capture images of the plants in the plurality of compartments (“The controller may be configured to operate the image capture device to capture an image of the agricultural product.” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow pod system of Lee, with the imaging sensors of Maxik, in order to decrease human error in plant identification, and promote a healthy environment for the plant to grow in.
Regarding Claim 10, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 1.
Lee fails to teach the personal grow pod system, further comprising: a cover plate configured to cover the plurality of compartments and including the plurality of lighting devices.
However, Lert teaches the personal grow pod system, further comprising: a cover plate (“the undersides (bottom surface) of storage locations 106 may include LED lights 142 (or other grow lights) over the container positions” Paragraph [0032]) configured to cover the plurality of compartments (Figure 6) and including the plurality of lighting devices (LED lights 142; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow pod system of Lee with the cover plate of Lert, in order to further isolate the environment of the plant to prevent the plant’s wellbeing from being affected by outside factors.
Regarding Claim 11, Lee in view of Lert and Maxik teaches the personal grow pod system of Claim 1. Lee further teaches the personal grow pod system, wherein the recipes include lighting recipes including intensities of red lighting, green lighting, and blue lighting (“autonomously following a set of user-created recipe, with ability to incorporate one or more sensors to automatically adjust spectral, beam pattern and, or light intensity levels” Paragraph [0042]; “spectral levels” covers all visible light eg. colors listed in claim, further described in Paragraph [0058]).
Regarding Claim 12, Lee teaches a method for providing a grow pod comprising: operating a plurality of lighting devices based on the recipes for each of the plants (“The control system 16, 26… codes the data 12, 22 to actuate any one of, or combination of, a light control 28a for adjusting spectral ratio, light intensity, and, or light beam pattern 26a” Paragraph [0045]).
Lee fails to teach a method for providing a personal grow pod, the method comprising: identifying plants in a plurality of compartments; retrieving recipes for each of the plurality of compartments based on the identified plants; wherein the plurality of lighting devices correspond to the plurality of compartments, respectively.
However, Lert teaches a plurality of compartments (“a vertical farming system comprising a storage structure having racks of storage shelves for housing plant-carrying containers” Paragraph [0012]); a plurality of lighting devices corresponding to the plurality of compartments (LED lights 142; Figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow pod of Lee with the plurality of compartments and plurality of lighting devices as taught by Lert, in order to individually control the environment of different species of plants, and promote efficient growth. 
Additionally, Maxik teaches a method for providing a personal grow pod, the method comprising: identifying plants (“the lighting system 100 may further comprise image recognition software. The image recognition software may be configured to identify a species or variety of the agricultural product 140 from the image captured thereof.” Paragraph [0047]); retrieving recipes for each of the plurality of compartments based on the identified plants (“the input received by the controller 120 may further include an indication as to which characteristic of the agricultural product 140 is sought to be controlled. The controller 120 may be configured to determine the circadian rhythm of the indicated species” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the recipes of Lee with the image recognition associated with recipes as taught by Maxik, in order to increase the efficiency of recipe retrieval and promote a healthy environment for the plant to grow in.
Regarding Claim 13, Lee in view of Lert and Maxik teaches the method of Claim 12. Lee further teaches the method, further comprising mixing water from a water tank (water unit 114) and nutrients from a nutrient tank (fertilization unit 113) to prepare nutrient solution based on the recipes (“The control system 112 and, or the facilities resource management system may be coupled to a fertilizing unit 113, watering unit 114, and, or a gas unit, wherein input from the control system 112 and, or the facilities resource management system activate any one of a feed, water, and, or gas from the fertilizing unit 113, watering unit 114” Paragraph [0073]; Figures 11 and 12); and providing the nutrient solution to one or more of the plurality of compartments (Figure 11).
Regarding Claim 14, Lee in view of Lert and Maxik teaches the method of Claim 12. Lee further teaches the method, wherein the plurality of compartments include a plurality of base plates configured to move vertically  (“a platform may be mechanically or physically be raised or lowered” Paragraph [0072]; Figure 10).
Regarding Claim 15, Lee in view of Lert and Maxik teaches the method of Claim 14. Lee further teaches the method, further comprising adjusting a height of each of the plurality of base plates based on the recipes (Figure 17 Automated RecipeGrow system; Figure 10 height adjustment processor).
Regarding Claim 16, Lee in view of Lert and Maxik teaches the method of Claim 12. Lee further teaches the method, wherein the recipes include lighting recipes including intensities of red lighting, green lighting, and blue lighting (“autonomously following a set of user-created recipe, with ability to incorporate one or more sensors to automatically adjust spectral, beam pattern and, or light intensity levels” Paragraph [0042]; “spectral levels” covers all visible light eg. colors listed in claim, further described in Paragraph [0058]).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2019/0008096) in view of Maxik et al. (US 2015/0084524).
Regarding Claim 17, Lee teaches a controller for a personal grow pod, the controller comprising one or more processors (“The control system 16, 26, comprising of a controller processor, controller driver, application processor, and database,” Paragraph [0045]); one or more memory modules (memory element 34); and operate a plurality of lighting devices of the personal grow pod respectively based on the recipes for each of the compartments (“The control system 16, 26… codes the data 12, 22 to actuate any one of, or combination of, a light control 28a for adjusting spectral ratio, light intensity, and, or light beam pattern 26a” Paragraph [0045]).
Lee fails to teach machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to: identify plants in a plurality of compartments of the personal grow pod; retrieve recipes for each of the compartments based on the identified plants.
However, Maxik teaches machine readable instructions stored in the one or more memory modules (memory 122) that, when executed by the one or more processors, cause the controller (controller 120) to: identify plants in a plurality of compartments of the personal grow pod (“the lighting system 100 may further comprise image recognition software. The image recognition software may be configured to identify a species or variety of the agricultural product 140 from the image captured thereof.” Paragraph [0047]); retrieve recipes for each of the compartments based on the identified plants (“the input received by the controller 120 may further include an indication as to which characteristic of the agricultural product 140 is sought to be controlled. The controller 120 may be configured to determine the circadian rhythm of the indicated species” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the recipes of Lee with the image recognition associated with recipes as taught by Maxik, in order to increase the efficiency of recipe retrieval and promote a healthy environment for the plant to grow in.
Regarding Claim 18, Lee in view of Maxik teaches the controller of Claim 17. Lee further teaches the controller, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: mix water from a water tank (water unit 114) and nutrients from a nutrient tank (fertilization unit 113) to prepare nutrient solution based on the recipes (“The control system 112 and, or the facilities resource management system may be coupled to a fertilizing unit 113, watering unit 114, and, or a gas unit, wherein input from the control system 112 and, or the facilities resource management system activate any one of a feed, water, and, or gas from the fertilizing unit 113, watering unit 114” Paragraph [0073]; Figures 11 and 12); and provide the nutrient solution to one or more of the plurality of compartments (Figure 11).
Regarding Claim 19, Lee in view of Maxik teaches the controller of Claim 17. Lee further teaches the controller, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: operate a plurality of actuators configured to move a plurality of base plates for the plurality of compartments, respectively (Figure 17 Automated RecipeGrow system; Figure 10 height adjustment processor).
Regarding Claim 20, Lee in view of Maxik teaches the controller of Claim 17.
Lee fails to teach the controller, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: receive images of the plants in the plurality of compartments; and identify plants in the plurality of compartments based on the images.
However, Maxik teaches the controller, wherein the machine readable instructions stored in the one or more memory modules (memory 122), when executed by the one or more processors, cause the controller (controller 120) to: receive images of the plants in the plurality of compartments; and identify plants in the plurality of compartments based on the images (“the lighting system 100 may further comprise image recognition software. The image recognition software may be configured to identify a species or variety of the agricultural product 140 from the image captured thereof.” Paragraph [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller of Lee with the image recognition as taught by Maxik, in order to decrease human error in plant identification, and promote a healthy environment for the plant to grow in.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelor et al. (US 2015/0351325), Wolfe et al. (US 2018/0279563), Sahu et al. (US 2019/0208711), and Fujiyama et al. (US 2018/0284016) are considered relevant prior art, as they pertain to automatic growth environments for plants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642